Cook, J.,
delivered the opinion of the court.
The appellee, Mrs. Hardy, a resident of Jackson, in this state, took passage on a train for Wesson. The trip was undertaken to visit her parents. When she alighted from the train at Wesson, she intrusted her suit case to the transfer man, Mr. Coker. It seems that the officer of Wesson had suspected that Coker was engaged in the business of bringing into Wesson alcoholic liquors and selling same in violation of the ordinances of the town and the laws of the state.
The mayor of the town, it seems, had told the defendant Furr, who was the marshal of the town, that Coker had gone somewhere for whiskey, and that the marshal should be on the watch, and, if Coker came in with a grip, the marshal should be sure to search it. No search warrant, or any other legal writ, was issued and delivered to the marshal. When the train reached Wesson, Coker came from the train with a suit case which he was carrying for Mrs. Hardy; he carried it into the baggage room and put it down on the floor, whereupon the defendant Furr proceeded to open the same and disarrange its contents. This was done over the protests of Coker.
The news spread that Mrs. Hardy’s suit case had been searched by the officers of the law looking' for whiskey. Naturally, a woman of refinement would suffer humiliation from this unwarranted and illegal act, and naturally, in a town of the size of Wesson, in a few hours the entire story was in the possession of the population, and the alleged facts, and all the inferences drawn therefrom, were analyzed and probably magnified.
*378It is insisted that instruction No. 4 should not have been given, and that the giving of that instruction was reversible error. The instruction is in these words:
“The court instructs the jury, for the plaintiff, that in assessing the damages in this case you may consider the mental pain, suffering, shame, and mortification of the plaintiff, if you beli'eve from the evidence she sustained any, in estimating her damages.”
The contentiin is that the marshal was not guilty of any willful wrong when he seized and searched- the suit case over the protest of the custodian,' and after-having been told that the suit case belonged to a lady. The marshal knew, or should have known,‘that he was doing a willful wrong when he. searched the suit case. It will be presumed that he knew the law. Section 23 of the state- Constitution is as follows:
“The people shall be secure in their persons, houses, and possessions, from unreasonable seizure or search; and no warrant shall be issued without probable cause, supported by oath or affirmation, specially designating the place to be searched and the person or thing to be seized. ’ ’
The policeman ignored the Bill of Eights.
We find no error in this record. We think mental suffering was a proper element of damages under the facts of this case. In the case of Western Union Tel. Co. v. Rogers, 68 Miss. 748, 9 So. 823, 13 L. R. A. 859, 24 Am. St. Rep. 300, Judge Cooper thoroughly discussed the Question we have here before us, holding: “In cases of willful wrong, especially those affecting the liberty, character, reputation, personal security or domestic relations of the injured party,” damages for mental suffering have generally been allowed.
This unlawful and willful act certainly, may have seriously affected the character and reputation of the plaintiff in this case.